Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
As to Claim 1, line 1, “the vapor pressure” should read “a vapor pressure”. 
As to Claim 3, line 4, “the point of intersection” should read “a point of intersection”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the instant claim is directed to a method claim as stated at line 1 “A method for…” however the body of the instant claim does not include or does not consist acts or steps to be performed.   Note was made to the following phrases “is arranged” (line 2), “is gas-tightly closed” (line 3), “is increased” (lines 3 - 4), “is measured” (line 5), “is reduced” (line 6), “is measured” (line 7) and “is calculated” (line 8), however these phrases imply something that took place in the past, and thus does not define something that may or may not take place in the future (i.e. thus causing indefiniteness since the instant claim is a method claim that requires acts to be performed).  Similarly, all dependent claims 2 - 12 appear to imply something that took place in the past and does not require an act to be performed thus resulting in all claims being indefinite.  
As to Claim 1, the instant claim recites the phrase “the gas pressure” at line 4.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 1, the instant claim recites “the volume” at line 5.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.  It is unclear whether “the volume” at line 5 is referring to “the volume” of line 3 or the volume after the increase is performed (i.e. “a measuring volume”) as stated at line 4.  
As to Claim 1, the instant claim recites “the measuring volume” at line 6.  The claim appears to only include an volume of the measuring cell being “increased” to “a measuring volume” then being “reduced” to the same i.e. “the measuring volume” at line 6.  Thus, the claim appears to omit an essential step in that it is not clear how one can increase to “a measuring volume” and then “reduced” to the same measuring volume without any additional change of volume in between the “increased” and the “reduced”.    
As to Claim 1, the instant claim recites the phrase “the gas pressure” at line 7.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 1, the instant claim recites the phrase “the at least one first and at least one second measured values” at line 8 - 9.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 2, the instant claim recites the phrases “the decreasing”, “the increasing pressure curve” at line 3.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 2, the instant claim recites the phrases “the at least two measured values” at line 4.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.  It is unclear as to which of the measured values (i.e. “at least two first measured values” and “at least two second measured values”) it is referring.
As to Claim 2, the instant claim recites the phrases “the characterizing quantities” at line 5.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 3, the instant claim recites the phrases “the local slope” at line 2 and “the respective pressure curve” at line 2 - 3.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 4, the instant claim recites “the determination” at line 3, “the first measured value” at line 3 and “the second measured value” at line 3 - 4.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.  It is unclear whether “the determination” at line 3 is referring to “is measured” of line 5 of claim 1 or if there is another “determination” step the method carries out.  Similarly, it is unclear whether “the first measured value” and the second measured value” is referring to “at least one first value of the gas pressure” and “at least one second value of the gas pressure” at lines 4 and 7 of claim 1.  In order to clear the ambiguity, Examiner suggests to keep the terminology the same.
As to Claim 5, the instant claim recites “the determination” at lines 2 and 3, “the first measured value” at line 3 and “the second measured value” at line 3 - 4.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.  It is unclear whether “the determination” at line 3 is referring to “is measured” of line 5 of claim 1 or if there is another “determination” step the method carries out.  Similarly, it is unclear whether “the first measured value” and the second measured value” is referring to “at least one first value of the gas pressure” and “at least one second value of the gas pressure” at lines 4 and 7 of claim 1.  In order to clear the ambiguity, Examiner suggests to keep the terminology the same.
As to Claim 7, the instant claim recites the phrases “the completion” at line 3 and “the volume change” at lines 3 - 4.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 8, the instant claim recites “in particular” at lines 2 - 3.  The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
As to Claim 10, the instant claim recites the phrases “the at least one first measured value” at line 2 and “the at least one second measured value” at lines 2 - 3.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 11, the instant claim recites the phrases “the determination” at line 2, “the at least one first measured value” at lines 2 - 3 and “the at least one second measured value” at line 3.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 12, the instant claim recites the phrases “the determination” at lines 1 - 2, “the at least one first measured value” at line 2 and “the at least one second measured value” at lines 2 - 3.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 forms accompanying this office action comprising the following references:
Reed (U.S. 5172586A) teaches system and method for determining vapor pressure of liquid compositions using variable measuring cell however does not teach the claimed limitation of “the volume of the measuring cell is increased until reaching a measuring volume, and at least one first value of the gas pressure prevailing after the increase in volume is measured, wherein the volume of the measuring cell reduced until reaching the measuring volume, and at least one second value of the gas pressure prevailing after the reduction of the volume is measured, and the vapor pressure is calculated from the at least one first and at least one second measured values”.
Grabner (U.S. 4,901,559) teaches method and arrangement for measuring the vapor pressure of liquids however does not explicitly teach the claimed limitation as indicated at item “a” above.
Reed (U.S. 4,783,989) teaches vapor pressure measurement apparatus and method however does not explicitly teach the claimed limitation as indicated at item “a” above.
Benet et al. (U.S. 2012/0266663) teaches device for measuring the activity of a liquid in a complex medium and associated method however does not explicitly teach the claimed limitation as indicated at item “a” above.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861